              Case 2:20-cv-00390-KJN Document 12 Filed 10/14/20 Page 1 of 2


 1   Keith D. Cable, Esq., SBN 170055
     CABLE LAW, APC
 2   101 Parkshore Drive, Suite 100
     Folsom, CA 95630
 3   Tel. 916/608-7995
     Fax 916/608-7986
 4
     Attorney for Plaintiff
 5   TAYLOR BROPHY

 6   Nicole M. Cahill, Esq., SBN 287165
     LONGYEAR & LAVRA, LLP
 7   3620 American River Drive, Ste. 230
     Sacramento, CA 95864
 8   Tel. 916/974-8500
     Fax 916/974-8510
 9
     Attorney for Defendant
10   COUNTY OF SACRAMENTO

11

12                              UNITED STATES DISTRICT COURT

13                              EASTERN DISTRICT OF CALIFORNIA

14
     TAYLOR BROPHY,                            Case No.: 2:20-cv-00390-KJN
15
                  Plaintiff,
16   v.                                        ORDER EXTENDING DEADLINES IN PRETRIAL
                                               SCHEDULING ORDER
17
     COUNTY OF SACRAMENTO,
18
                   Defendant.
19

20          The Court, having reviewed the parties’ Stipulation to Extend Deadlines in Pretrial

21   Scheduling Order, and good cause appearing therefore, hereby orders that the following

22

23

24

25                                               1
                      ORDER EXTENDING DEADLINES IN PRETRIAL SCHEDULING ORDER
26
                    Case 2:20-cv-00390-KJN Document 12 Filed 10/14/20 Page 2 of 2


 1   deadlines set forth in the Pretrial Scheduling Order be amended, as follows:

 2             1)       Discovery motion deadline shall be extended from October 15, 2020, to

 3   February 16, 2021;

 4             2)       Non-expert discovery deadline shall be extended from October 26, 2020, to

 5   March 1, 2021;

 6             3)       Expert disclosure deadline shall be extended from December 29, 2020, to April

 7   30, 2021;

 8             4)       Supplemental expert disclosures shall be due on or before May 30, 2021;

 9             5)       Expert discovery deadline shall be extended to June 29, 2021; and

10             6)       Law and motion (non-discovery) deadline shall be extended to August 31, 2021.

11   Dated: October 13, 2020

12

13

14

15
     390.ext
16

17

18

19

20

21

22

23

24

25                                                   2
                          ORDER EXTENDING DEADLINES IN PRETRIAL SCHEDULING ORDER
26
